788 N.W.2d 430 (2010)
EDW. C. LEVY CO., Levy Indiana Slag, Co. d/b/a St. Clair Aggregates, Plaintiff-Appellant,
v.
MARINE CITY BOARD OF ZONING APPEALS, Defendant-Appellee, and
St. Clair County Road Commission and Detroit Bulk Storage, Intervening-Appellees.
Docket No. 141143. COA No. 286023.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the May 3, 2010 order *431 of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.